ARNOLD, Judge.
Defendants contend that the trial judge erred in permitting the District Attorney to ask defendant Bobby Alex Moore if he had participated in a crime unrelated to the charge for which he was being tried. Though he assigns error, there is no indication that the defendant objected to the District Attorney’s question. “Where there is no objection to the admission of evidence, the competency of the evidence is not presented.” Cogdill v. Highway Comm, and Westfeldt v. Highway Comm., 279 N.C. 313, 182 S.E. 2d 373 (1971) ; State v. McKethan, 269 N.C.,81, 152 S.E. 2d 341 (1967).
However, defendants’ argument has been reviewed and no error is found. A criminal defendant may be asked, for the *286purposes of impeachment, whether he has committed criminal acts or other specified acts of reprehensible conduct, provided the question is in good faith. State v. Lowery, 286 N.C. 698, 213 S.E. 2d 255 (1975). Defendants offered no proof that the District Attorney acted in bad faith and this Court cannot find that he did not act in good faith.
Defendants further contend that the trial judge erred in permitting the State to reopen its case and refusing to strike the new testimony. Though defendants again failed to raise any objection, we have considered the merits of defendants’ argument and find that the trial judge did not abuse his discretion in permitting the State to reopen its case.
Defendants argue that the trial judge expressed an opinion on the evidence in violation of G.S. 1-180 by giving greater weight to the State’s evidence than to the defendants. Defendants concede that the number of words used or the number of pages covered is not the controlling factor in whether or not unequal stress is given. Reading the recapitulation of the evidence for both sides, this Court finds no error in. the trial judge’s charge.
Finally, it is argued that the Court erred in taking the verdict in that the verdict as to Bobby Alex Moore was improper and ambiguous. The clerk asked the foreman, “How do you find the defendant, Bobby Moore, is he .guilty or not guilty of felonious breaking and entering?” The foreman replied, “He is guilty as charged.” Clearly the verdict was unambiguous.
No error.
Judges Morris and Hedrick concur.